W. Vincent Grady, S.
A paper writing purporting to be the last will and testament of James Frederick, deceased, having been duly offered for probate in this court by Vincent J. Fredericks and Amelia Fredericks (named in said will as Vincent Frederick and Amelia Frederick), respectively, as executors therein, and objections to the probate thereof having been duly made by Frank Frederick (also known as Frank Fredericks) and Patrick A. Fredericks, sons of the deceased, and the said proponents having duly appeared in person and by Doughty & Doughty, Esqs., their attorneys, and the said objectants having duly appeared in person and by Phillips, Heaney & Schofield, Esqs., their attorneys, and the issues having been duly framed, and the allegations of the parties and the arguments of counsel having been heard, and testimony having been taken, and the matter having been duly adjourned from time to time; now after due deliberation had, I decide and find as follows:
I. That James Frederick, the testator, did subscribe the paper offered for probate bearing date the 25th day of August, 1948, at the end thereof, in the presence of each of the subscribing witnesses, and acknowledged to each of said witnesses that the subscription appearing on said paper had been made by him.
II. That at the time of making such subscription or acknowledgment, testator did declare to each of the subscribing witnesses that the paper offered for probate was his last will and testament.
TTT- That James Frederick, the testator, did know the contents of the paper offered for probate as Ms will, and said paper did express the testamentary disposition intended by him.
*307IV. That at the time of the execution of said paper on the 25th day of August, 1948, the said James Frederick was free from restraint.
V. That the execution of said paper by James Frederick was not caused or procured by the fraud of any person or persons.
VI. That the execution of said paper by James Frederick was not caused or procured by the undue influence of any person or persons.
That the said will should be admitted to probate and recorded as a will of real and personal property, and that a decree be entered accordingly.
Settle decree on notice.